Citation Nr: 1211832	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 50 percent since October 1, 2008, for a left total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to June 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A May 2008 decision granted service connection for left total hip replacement and assigned an initial 100 percent rating for this disability retroactively effective as of August 22, 2007.  A lesser 30 percent rating would take effect prospectively as of October 1, 2008.

Another RO decision since issued in November 2009 determined the Veteran was entitled to the temporary 100 percent rating as of August 22, 2007, under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30") to compensate him for surgical or other treatment for this disability necessitating convalescence.  The 100 percent rating for this disability also was continued from October 1, 2007 to October 1, 2008, so for another year, at which time a lesser 50 percent rating took effect.  The RO also determined he was entitled to special monthly compensation (SMC) from August 22, 2007 to October 1, 2008, when he had those 100 percent ratings, because he was housebound.

He since has continued to appeal, requesting a rating higher than 50 percent for this disability since October 1, 2008, i.e., for when he did not have a 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is requesting the highest possible rating for a disability for all time periods at issue, unless he expressly indicates otherwise).

In August 2010 he called the RO to also file for an increase in the rating for his right hip disability - which, like his left hip disability, is rated as 50-percent disabling.  He indicated both hips were really bothering him lately, the reason he was initiating claims, so the RO started the process of developing the additional claim concerning his right hip disability since his other claim concerning the rating for his left hip disability already was on appeal to the Board.

There was another contact to this same effect in September 2010 when he reiterated that he wanted an increase for both hips due to the degenerative arthritis.  So the RO continued processing the claim concerning his right hip, sending him a Veterans Claims Assistance Act (VCAA) notice and development letter in December 2010.  He submitted his VCAA notice response form later in December 2010 and a letter requesting a 70 percent rating for each hip.  The RO subsequently had him undergo a VA compensation examination in January 2011.  The primary purpose of that examination was to reassess the severity of his right hip disability, but the examiner also included findings concerning the left hip disability.  After considering the results of that examination, however, the RO issued a decision in July 2011 confirming and continuing (C&C) the existing 50 percent rating for the right hip disability.  The RO indicated it was not additionally addressing the rating for the left hip disability in that decision because the claim concerning the left hip replacement was currently under appeal.

This claim concerning the rating for the left hip disability requires further development before being decided on appeal, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

There is one other preliminary point also worth mentioning.  In a March 2010 statement also received during the pendency of this appeal, the Veteran asserted his entitlement to a rating higher than 10 percent for his tinnitus.  There is no higher rating for tinnitus, however.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  And even if there was, the Board would not presently have jurisdiction to consider this additional claim since it has not been considered by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  But, regardless, the Board need not even refer this claim to the RO for this initial consideration since there is no greater rating for tinnitus.


REMAND

A preliminary review of the record indicates that further development is necessary before deciding this claim for a higher rating for the left hip disability.  And although the Board sincerely regrets the additional delay that inevitably will result, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The most recent relevant treatment records in the claims file, that is, other than the reports of the medical examinations the Veteran has had for VA compensation purposes, are his private treatment records from Dr. S. dated in December 2007, so from some 41/2 years ago.  It is unclear whether the Veteran remains under Dr. S's care for treatment of the service-connected left hip disability, but it appears likely the Veteran is continuing to receive treatment for this disability since he indicated during his most recent VA compensation examination in January 2011 that the pain in his left hip is even greater than that in his right hip, that he continues to be followed for this at the Houston clinic, and that his doctor has told him that he needs another prosthesis of his left hip.  Because the Board is on notice of the possible existence of this additional evidence, and because these records may be of use in deciding the claim, i.e., pertinent to determining whether the rating for his left hip disability should be increased, these records are relevant and should be obtained before deciding this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing situations when VA has constructive, even if not actual, notice and possession of potentially relevant records).


Also, because the claim concerning the rating for the Veteran's left hip disability was already on appeal, the RO did not consider the results of his most recent VA compensation examination in January 2011 - as they concerned this hip - when subsequently issuing its July 2011 decision concerning the rating for his right hip disability.  He therefore needs to be provided a supplemental statement of the case (SSOC) addressing the findings of this additional examination, especially since he has not waived the right to have the RO, rather than the Board, initially consider this additional evidence as it concerns his left hip disability now at issue.  38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304.  See also Disabled American Veterans, 327 F.3d 1339 (Fed. Cir. 2003).

Additional medical comment also is needed to assist the Board in assessing the severity of the Veteran's left hip disability in terms that specifically comport with the applicable diagnostic criteria.  Among other things, these diagnostic criteria require determining whether this disability is characterized by moderately versus markedly severe residuals when considering such factors as the amount and extent of weakness, pain or limitation of motion.  There also is consideration of whether the Veteran requires the use of crutches.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054 (2011).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify the sources of all additional evaluation or treatment he has received for his left hip disability since December 2007, the records of which have not been previously identified, requested, and obtained.  This includes, but is not limited to, any additional evaluation or treatment he has received at the VA Medical Center (VAMC) in Tuskegee, Alabama, and specifically within the Central Alabama Veterans Health Care System East Campus, or elsewhere such as at the "Houston clinic" he mentioned during his most recent VA compensation examination in January 2011.  This also includes any additional evaluation or treatment he has received from his private physician, Dr. S.

With any necessary authorization (completion and submission of VA Form 21-4142), attempt to obtain all identified records.  If the records identified are not in the possession of a Federal department or agency, then the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  So make as many attempts as are necessary depending on the type of records identified.

Also appropriately notify him of any inability to obtain any identified records, as required by 38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, return the claims file to the January 2011 VA compensation examiner, if still available, and have him provide supplemental comment concerning the severity of the left hip disability (prosthesis) in terms of the specific rating criteria mentioned in 38 C.F.R. § 4.71a, DC 5054.  This especially includes indicating whether this disability is characterized by moderately severe versus markedly severe residuals when considering such factors as the amount and extent of weakness, pain or limitation of motion.  There also must be consideration of whether the Veteran requires the use of crutches.

*If reexamination is needed to make these additional determinations, then have the Veteran reexamined.

To this end, the examiner must specify the extent to which motion of the left hip is additionally limited by pain, including especially during "flare ups" or prolonged, repeated use of this hip, and he must specify whether and to what extent there is additional limitation of motion above and beyond the normal circumstance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


